Citation Nr: 1114921	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-01 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis.

2.  Entitlement to service connection for a right knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This matter was previously remanded by the Board in July 2009 for further development which was to include:  providing the Veteran with notice of statutes and regulations governing secondary service connection; contacting the Veteran to obtain the identities of any VA or private medical providers who have treated his lower extremities since August 2005; obtaining from the Veteran alternative evidence which relate to the disorder in his lower extremities; scheduling the Veteran for a VA examination of his lower extremities to determine the nature and etiology of the disorders in his lower extremities; and readjudication of the Veteran's claim.  The Board is satisfied that the action directed in its remand has been performed.

The Veteran's appeal also initially included the issues of entitlement to service connection for hearing loss and tinnitus, and to a compensable initial rating for hypertension.  These issues, however, were fully adjudicated by the Board in its July 2009 decision and remand.  Hence, these issues are not presently on appeal before the Board.


FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for lumbar spine degenerative arthritis.

2.  The Veteran did not incur an injury or illness of either knee during his active duty service.

3.  The degenerative joint disease of the right or left knee is not etiologically related to the service-connected lumbar spine disorder or to any other injury or illness incurred during service, and there was no aggravation of a right or left knee disorder by a service-connected disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for a right knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a September 2005 letter, the Veteran was notified of the information and evidence needed to substantiate his claims of service connection for disorders in his left and right knee/leg.  This letter, however, failed to provide notice to the Veteran that is consistent with Dingess, as it failed to advise that a disability rating and an effective date are assigned if his disability is determined to be service-connected.  The September 2005 letter also failed to provide notification as to the information and evidence needed to substantiate a secondary service connection claim specifically.  As such, the September 2005 letter fails to provide the Veteran with adequate notice as to his claims.

Pursuant to the Board's July 2009 remand, however, additional notice was provided to the Veteran in September 2009.  This letter provides notice as to the information and evidence that is required to substantiate claims of service connection on both a direct and secondary basis, and also, provides notice that is consistent with the requirements under Dingess.  Subsequently, the Veteran's claim was readjudicated by the RO in a September 2010 Supplemental Statement of the Case.  Hence, this course of corrective action fulfills VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, pertinent VA treatment records, and identified private treatment records have been associated with the record.  Additionally, a VA examination was performed in November 2009 to determine the nature and etiology of the Veteran's bilateral knee disorders.  In March 2010, an addendum was obtained from the VA examiner, which specifically addresses the question of whether the Veteran's current bilateral knee disorders are etiologically related to his service-connected lumbar spine disorder.  The Veteran's claims file was reviewed by the examiner in conjunction with the VA examination and in preparation of the addendum report.  The Board finds that the examination and addendum, along with the other evidence of record, is fully adequate for the purposes of determining the etiology of the Veteran's bilateral knee disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

In an August 2005 claim, the Veteran generally asserts that he is entitled to service connection for bilateral knee and leg conditions.  In his December 2006 substantive appeal, the Veteran argues that these claimed conditions are secondary to his service-connected lumbar spine disorder.  In that regard, he asserts that pain from his back condition radiates into his knees.

A review of the Veteran's service treatment records does not reveal any evidence of in-service injuries to either knee.  Similarly, these records do not indicate any subjective complaints of knee pain or any reported history of injury or treatment to his knees.

Post-service VA and private treatment records in the claims file do not document any complaints or treatment of knee pain until May 2007, more than 34 years after the Veteran was discharged from service.  X-rays of the knees taken in May 2007 showed the presence of mild degenerative changes in the right knee, whereas views of the left knee were interpreted as being within normal limits.

At a follow-up VA treatment in June 2007, the Veteran reported bilateral burning knee pain that had reportedly been present for 20 years and was progressively worsening.  An examination of the knees revealed decreased motion in both knees.

Subsequent VA treatment records document ongoing complaints of bilateral knee pain.  In August 2009, the Veteran began a three month course of physical therapy for treatment of symptoms in multiple joints, including the knees.  This course of therapy ended in October 2009, at which time the Veteran was continuing to report pain in his knees.

In November 2009, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed bilateral knee disorder.  The claims file was reviewed by the examiner in conjunction with the examination.  At the examination, the Veteran reported bilateral knee pain that had been present since the 1970's.  Regarding his current symptoms, he stated that he experienced pain that was worsened by standing, prolonged periods of walking, and squatting.  He related that physical therapy provided only mild relief of his knee symptoms.  According to the Veteran, he experienced weekly flare-ups of pain in his knees which lasted for a durations of one to two days.  An examination of the knees revealed that the Veteran walked with an antalgic gait, but did not show any evidence of abnormal weight bearing or inflammatory arthritis.  Tenderness of both knees was reported by the Veteran while at rest.  Crepitation and clicking or snapping was present in both knees.  Range of motion tests revealed 130 degrees of flexion in both knees with pain.  Extension was full in both knees.  Occupationally, the Veteran reported that he had been working as a bus cleaner for the past "ten to twenty years."  The examiner diagnosed degenerative joint disease in both knees that was manifested by decreased mobility, decreased strength, and pain.  Based upon a review of the claims file, the examiner observed that there is no evidence in the claims file of a knee condition that originated during service, nor is there evidence of continuing treatment for his knees after service.  Hence, the examiner concluded that it is less likely as not that the degenerative conditions in the Veteran's knees are caused by or a result of his service.  No opinion was given, however, as to whether the degenerative conditions in the Veteran's knees are related in any way to his service-connected lumbar spine disability.

In that regard, an addendum opinion was obtained from the same VA examiner in March 2010.  In preparation of the addendum report, the claims file was once again reviewed by the examiner.  Based upon her review of the literature in the claims file, the examiner concluded that it is less likely as not that the Veteran's bilateral knee osteoarthritis is caused by or a result of his lumbar spine disability.  In support of her finding, the examiner noted that the literature does not reveal any evidence indicating any relationship between the Veteran's knee conditions and lumbar spondylosis.

Based upon the foregoing evidence, the Board finds that the Veteran is not entitled to service connection for disorders of either the left or right knee or leg.  In this regard, there is no evidence of an in-service injury to either knee.  Post-service treatment records in the claims file do not document any treatment for either knee until May 2007.  Although the Veteran asserted at his VA examination that he has experienced bilateral knee pain since the 1970's, there is no evidence to support such an assertion.  Moreover, the Board observes that the Veteran's reported onset of his bilateral knee symptoms has been inconsistent over the course of his appeal.  As discussed above, the treatment records do not indicate any complaints or treatment of knee pain until May 2007.  At a June 2007 VA treatment, the Veteran reported that he had been experiencing knee pain for 20 years, which would establish the onset of knee pain in the mid-1980's.

Generally, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  Based upon the foregoing authorities, the Veteran's bilateral knee disorder is comprised of unique and readily identifiable features that are susceptible to lay observation.  Thus, he is competent to offer his lay observations concerning the symptomatology of his knees in establishing a medical nexus.

Nonetheless, given the various inconsistencies in the reported onset of his knee symptoms, the credibility of the Veteran's statements are severely undermined.  Moreover, the Veteran's assertions are not supported by the record, which does not indicate any documented knee complaints or treatment until 2007.  Finally, the Veteran's contentions are firmly rebutted by the findings expressed by the VA examiner in her November 2009 report and March 2010 addendum.  Under the circumstances, the Board affords the Veteran's contentions little probative weight.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (holding the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Overall, the evidence in this case does not warrant the award of service connection on a presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309(a).  Similarly, the evidence does not establish that the Veteran's current bilateral degenerative knee conditions are related in any way to his service-connected lumbar spine disability or to any other injury or illness incurred during his active duty service.  The degenerative joint disease of the right or left knee is not etiologically related to the service-connected lumbar spine disorder or to any other injury or illness incurred during service, and there was no aggravation of a right or left knee disorder by a service-connected disorder.  Accordingly, the Veteran's claims for service connection for a left knee/leg disorder and for a right knee/leg disorder, both to include as secondary to lumbar spine degenerative arthritis, must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis, is denied.

Service connection for a right knee/leg disorder, to include as secondary to lumbar spine degenerative arthritis, is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


